FERGUSON, Judge
(concurring):
I concur.
This record demonstrates beyond cavil a campaign of harassment and intimidation of a young soldier because he exercised his legal and unfettered right as a citizen and member of the armed forces to write a letter of complaint to his Senator. When that harassment and threatened misuse of the disciplinary processes of the Uniform Code of Military Justice led him to inform his commanding officer that he would bring such infamous treatment to the attention of the public, he was promptly charged with extortion and communication of a threat, in violation of Code, supra, Articles 127 and 134, 10 USC §§ 927, 934, respectively.
Military discipline, harsh as it may often seem, is absolutely essential to the efficient functioning of our armed forces. But when it is perverted into an excuse for retaliating against a soldier for doing only that which Congress has expressly said it wishes him to be free to do, this Court would be remiss in its duty if it did not immediately condemn the effort to persecute him and stand as a shield between him and his superiors. No discipline can exist without fairness and justice, and this case bespeaks the lack of both.
When, therefore, it appears that an accused has announced he intends to expose to public view the unlawful and unjust measures which have been taken against him in reprisal for his resort to a right expressly granted by statute, his fair statement of the course he intends to pursue, should such tactics be continued in effect, does not amount to an unlawful threat or an extortionate communication. Perhaps he should have accepted the nonjudieial punishment and appealed; or demanded trial by court-martial and removed the controversy to another arena; or complained to the Inspector General. It was also open to him respectfully to make known his intention to air his just grievance publicly, without being subjected to adjudication as a blackmailer. The right to petition Congress for a redress of grievances is too dear to permit its exercise to be limited by petty tyrannies. I am of the view, therefore, that the evidence is legally insufficient to support the findings of guilty and join with my brothers in setting them aside and ordering the charges dismissed.